Title: To Thomas Jefferson from James McClurg, 17 May 1781
From: McClurg, James
To: Jefferson, Thomas



Dear Sir
Wmsburg May 17. 1781

I am extremely flatter’d with your condescending attention to me, and recieve with the utmost sensibility this new mark of your friendship, which it will always be my ambition to deserve. Nor can I help being prepossess’d in favour of your advice, which I know to have been dictated merely by the kind concern you take in my welfare. It is true that I have leizure enough, at present, to apply to the Science you recommend; but it is not that tranquil leizure which is best suited to study, nor have I the necessary books at my command, or the means of obtaining them. The Law is, I believe, a rich field, but there are in it a multitude of labourers, whose genius, Industry, longer application, as well as natural Interest in the Country, must enable them easily to outstrip me, and bear off the best fruits of the harvest. Yet I confess I do not see how I can better employ much superfluous time, which passes along heavily enough at present, than in attempting to qualify myself for some participation in those advantages, in any future fortunate conjuncture. I will entreat you therefore, when you have leizure, and are inclin’d to favor me with a Line, to furnish me with a little Sketch of the best method of prosecuting this study which will be a fresh occasion of gratitude to Dear Sir Your much obliged hble servt.,

Jas Mc Clurg

 